PER CURIAM.
Stewart Belcher appeals the summary denial of his motion for post-conviction relief. He alleges that the trial court failed to award full credit for all time spent in jail prior to sentencing on felony charges. The court, denying the motion, did not attach sufficient portions of the record to refute Belcher’s claim. Accordingly, we remand this case with directions either to afford Belcher the credit time to which he claims entitlement or to support the denial of the motion with sufficient record excerpts. If the court again denies the motion, Belcher must file a notice of appeal within thirty days to obtain further appellate review.
Reversed.
LEHAN, A.C.J., and FRANK and SAND-ERLIN, JJ., concur.